IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00115-CV

          IN THE INTEREST OF B.C., C.B. AND M.B., CHILDREN


                            From the 77th District Court
                             Limestone County, Texas
                             Trial Court No. CPS-210-A


                          MEMORANDUM OPINION


       Appellants, B.M. and C. B., each filed a notice of appeal of the trial court’s order

terminating their parental rights to their children. Now, both B.M. and C.B. have each

signed and prepared separate notices stating they no longer wish to prosecute the

appeal.

       Accordingly, this appeal as to both B.M. and C. B. is dismissed. See TEX. R. APP.

P. 42.1(a).


                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed June 2, 2010
[CV06]